Citation Nr: 1707180	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  10-10 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chronic intermittent neck muscle strain with C5-6 spurring.

2.  Whether the reduction in the rating for posttraumatic stress disorder (PTSD) with major depressive disorder from 70 percent to 30 percent, effective April 1, 2014, was proper.

3.  Entitlement to a rating in excess of 50 percent for PTSD with major depressive disorder, from November 6, 2014, forward.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from July 1995 to July 1998 and from August 2004 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008, September 2012, January 2014, and November 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The November 2008 rating decision denied a higher rating for chronic intermittent neck muscle strain with C5-6 spurring.  The September 2012 rating decision denied entitlement to a TDIU.  The January 2014 rating decision reduced the rating for PTSD/depression from 70 to 30 percent, effective April 1, 2014.  The November 2014 rating decision assigned a higher rating of 50 percent for PTSD/depression, effective November 6, 2014.  The Veteran appealed all these decisions.  See notice of disagreements from July 2009, August 2013, July 2014, and November 2014.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO in October 2016.  A transcript of that hearing is of record.



FINDINGS OF FACT

1.  In October 2016, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran requesting a withdrawal of his appeal with regard to the issue of a higher rating for chronic intermittent neck muscle strain with C5-6 spurring.

2.  In October 2016, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran requesting a withdrawal of his appeal with regard to the issue of a higher rating for PTSD with major depressive disorder.

3.  The preponderance of the evidence fails to demonstrate a sustained improvement in the severity of the Veteran's PTSD with major depressive disorder.

4.  The Veteran's service-connected disabilities are as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  With respect to the issue of a rating in excess of 10 percent for chronic intermittent neck muscle strain with C5-6 spurring , the criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  For the issue of a rating in excess of 50 percent for PTSD with major depressive disorder from November 6, 2014, the criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The reduction in the Veteran's rating for PTSD with major depressive disorder from 70 percent to 30 percent was not proper and the rating decision on appeal is therefore void ab initio; the prior rating is restored. 38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.105(e), 3.343(c), 3.344(a), 4.97 (2016).

4.  The criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Issues Withdrawn

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

The October 2016 Board hearing transcript reflects that the Veteran withdrew his appeal as to the issues of higher ratings for chronic intermittent neck muscle strain with C5-6 spurring, and PTSD with major depressive disorder.  As such, the appeal as to these issues has been withdrawn, and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issues on appeal and they are dismissed.

Rating Reduction for PTSD

In any case involving a rating reduction, the fact-finder must ascertain, based upon a review of the entire record, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon a thorough examination.  

VA regulations provide for specific notice requirements in instances where a reduction in disability rating is considered.  38 C.F.R. § 3.105(e).  When a rating reduction is considered and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction must be prepared and mailed to the Veteran's address of record.  38 C.F.R. § 3.105(e).  This proposed rating should set forth all of the material facts and reasons for the proposed reduction.  Id.  The Veteran must be given 60 days to present additional evidence showing that compensation payments should be continued at the present level.  Id.  

Here, the RO issued a rating reduction proposal in October 2013, which set forth the material facts and reasons for the proposed reduction.  The Veteran was given more than 60 days to respond and present additional evidence.  In January 2014, the RO issued a rating decision effectuating the reduction.  Thus, the notice requirements for the reduction of the rating for PTSD were satisfied.  See 38 C.F.R. § 3.105(e).

The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  If there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt shall be resolved in favor of the Veteran.  In other words, a rating reduction must be supported by a preponderance of the evidence.  38 U.S.C.A. § 5107(a); see also Brown, 5 Vet. App. at 421.

The provisions of 38 C.F.R. § 3.344(a) require a review of the entire record of examinations and the medical-industrial history to ascertain whether the recent examination was full and complete.   Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings will not be reduced on any one examination, except where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated, and it is reasonably certain that any material improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344.  If doubt remains, after according due consideration to all the evidence developed by the several items discussed in 38 C.F.R. § 3.344(a), the rating agency will continue the rating in effect, citing the former diagnosis with the new diagnosis in parentheses.  38 C.F.R. § 3.344(b).

The provisions of paragraphs 3.344(a) and 3.344(b) apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344(c).  In this case, the rating at issue had been in effect for more than 5 years at the time of the reduction.  Thus, it is subject to the more stringent standard of review, per 38 C.F.R. § 3.344(a) and (b).  

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126. 

Under General Rating Formula for Mental Disorders, a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness." See Richard v. Brown, 9 Vet. App. 266, 267   (1996), citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV). VA implemented DSM-5, effective August 4, 2014.  The Secretary, VA, has determined, however, that DSM-5 does not apply to claims certified to the Board prior to August 4, 2014. See 79 Fed. Reg. 45,093, 45,094  (Aug. 4, 2014).  Since the Veteran's appeal was certified to the Board after August 4, 2014, DSM-V is the governing directive for his appeal.  Nevertheless, GAF scores will be referred to in illustrating changes in the severity of the Veteran's disability picture, as such remain relevant to the question of whether the reduction here was proper.

As stated in the introduction, a January 2014 rating decision reduced the rating for PTSD from 70 to 30 percent, effective April 1, 2014.  The RO based its decision on VA examinations from August 2011 and October 2013 (in Virtual VA).  See January 2014 rating decision; see also November 2015 statement of the case.

The Board acknowledges that the October 2013 VA examination prompting the reduction proposal shows an improvement in the severity of the Veteran's mental health disability, as compared with prior VA examinations dated in May 2007, May 2010, and August 2011.  The Veteran's GAF score of 65 in October 2013 was higher than that noted in the prior examinations.  Additionally, the August October 2013 VA examiner stated that the Veteran exhibited subsyndromal features of PTSD and recharacterized his disability as mood and anxiety disorder NOS.  The October 2013 examiner indicated that the Veteran's disability resulted in occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.

While a lesser disability picture was demonstrated in the 2013 examination, as discussed above, the question for consideration is whether the record demonstrates sustained improvement under the ordinary conditions of life.  

At the October 2016 Board hearing, the Veteran testified that he did not experience a marked improvement around the time of the October 2013 VA examination.  He stated that he was still having frequent nightmares, flashbacks, night terrors, and panic attacks.  See October 2016 Board hearing transcript at 5.  The Veteran's spouse testified that she accompanied the Veteran to the October 2013 VA examination.  She indicated that the Veteran was having a relatively good day in terms of the severity of his symptoms.  She added that the examination was conducted via teleconference and the examiner could not fully appreciate the Veteran's body language and physical reactions, such as shaking his knee.  Id. at 7.

Following the rating reduction, the Veteran underwent a VA examination in November 2014.  Significantly, the examiner diagnosed PTSD, chronic, moderate.  The examiner indicated that the Veteran met the criteria for PTSD and this diagnosis was considered an exacerbation of the anxiety disorder NOS diagnosed in the October 2013 VA examination.  The examiner noted that the Veteran's longtime VA treatment provider had diagnosed PTSD in 2013 and 2014.  During the examination, the Veteran and his wife stated that his condition had not improved in recent years.  The VA examiner indicated that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Board finds that the November 2014 VA examination reflects an increase in the severity of the Veteran's PTSD, as compared with the August 2011 and October 2013 VA examinations.  In fact, the November 2014 VA examination was the basis for a November 2014 rating decision increasing the rating for PTSD from 30 to 50 percent, effective November 6, 2014.

Having reviewed the evidence both in favor and against the claim, and resolving all doubt in favor of the Veteran, the Board finds that the evidence of record fails to demonstrate a sustained improvement in the Veteran's mental health disability.  As there is not a preponderance of the evidence to support the reduction, the rating reduction was not proper and the 70 percent rating for PTSD is restored.

TDIU

A total disability rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  This is so, provided that the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran's service-connected disabilities are: PTSD with major depressive disorder, migraine headaches, chronic upper thoracic spine myotonia, erosive gastritis, radiculopathy of both upper and lower extremities, chronic intermittent neck muscle strain with C5-6 spurring, tinnitus, fibromyalgia, and bilateral tinea pedis and onychomycosis.  The Veteran has had a combined disability rating of 70 percent or more since November 23, 2005.  38 C.F.R. § 4.25.

The Veteran meets the criteria for consideration for entitlement to TDIU on a schedular basis because the ratings satisfy the percentage requirements of 38 C.F.R. § 4.16(a).  Even so, it must be found that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2014).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19. 

The Veteran has reported that he last worked in August 2006.  See TDIU claims dated in November 2010, December 2013, and April 2015.  His reported work history prior to that date shows employment as a security guard, general laborer, and loader for a parcel service.  Id.  After service, he obtained a bachelor's degree in criminal justice through an online college program from October 2006 to June 2009.  Id.

With regard to employability, a March 2011 VA examiner indicated that, in light of the Veteran's decreased physical function, decreased spine range of motion and pain with movement, as well as his recurrent migraine and nausea, the only occupational possibility for the Veteran was sedentary employment that would allow him to have a very flexible schedule.  In this regard, the examiner stated that the Veteran could perform some form of online or phone work, where he could sit in a recliner and use his laptop, as well as set his own schedule.  Concurrently, a different VA examiner addressed the occupational limitations posed strictly by the Veteran's mental health disability.  The examiner stated that he did not regard the Veteran as unemployable.  The examiner explained that the Veteran's unemployment since 2006 appeared to be elective, with the Veteran's describing it as such.  Further, the Veteran's ability to earn a bachelor's degree with a high GPA score suggested residual abilities entirely consistent with gainful employment on a full-time reason.

In addition, an October 2014 VA examiner stated that the Veteran's service-connected fibromyalgia caused daily pain that made physical labor impossible.  The examiner indicated that the Veteran could do sedentary work, adding that he will always be uncomfortable but working with discomfort was possible.  A November 2014 VA psychiatric examination reflects a finding of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

At the October 2016 Board hearing, the Veteran testified that he was released from the National Guard due to his back disability, medications, and PTSD.  He explained that, after obtaining his bachelor's degree in criminal justice, he tried to obtain employment with law enforcement agencies and parole/probation programs.  He was disheartened by the realization that one such employment required him to attend a six-week training program at a police academy, including a physical fitness portion that he would not be able to perform due to his disabilities.  The Veteran also testified that he had pursued vocational rehabilitation in two different occasions, but it was determined that such a program was unfeasible given the Veteran's disabilities and associated medications.  See also April 2015 VA letter.

The Board notes that the Social Security Administration (SSA) found the Veteran to be disabled for SSA purposes since June 30, 2006, due to his psychiatric and lumbar spine disabilities.  See March 2013 SSA decision.

Finally, in December 2015, the Veteran submitted a certification from his VA physician, certifying that the Veteran was unemployable due to his PTSD and chronic back pain.

After having reviewed the record and weighing the evidence both in support of and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected disabilities combine to render him unemployable.  Although some evidence suggests that the Veteran might be able to do sedentary work, the Board finds that such option is not realistic given his academic credentials and work experience.  As stated above, he completed a bachelor's degree in criminal justice in 2009.  While such accomplishment is evidence of intellectual ability, jobs within the field of criminal justice are typically not completely sedentary in nature and it would appear that the Veteran's physical limitations would likely disqualify him from such opportunities.  As such, the Board finds the evidence to be in equipoise with respect to whether the service-connected disabilities at issue preclude him from obtaining and retaining substantially gainful employment.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities are as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


						(CONTINUED ON NEXT PAGE)











ORDER

As to the issue of rating in excess of 10 percent for chronic intermittent neck muscle strain with C5-6 spurring, the appeal is dismissed.

As to the issue of a rating in excess of 50 percent for PTSD with major depressive disorder, from November 6, 2014, forward, the appeal is dismissed.

The reduction of the disability rating for PTSD with major depressive disorder from 70 percent to 30 percent was not proper; entitlement to restoration of a 70 percent rating, from April 1, 2014, forward, is granted.

Entitlement to a TDIU is granted.




______________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


